DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because, in Fig 1B, reference character 330 is pointing to a feature which appears to the same as reference character 40, a locking component.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  a preposition is missing after “fasten”.  For purposes of examination, the Examiner will interpret the limitation to be “fasten in”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 9, 10, 11, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al., US 6811119 (hereinafter Petersen) in view of Miller et al., US 6048001 (hereinafter Miller).
Regarding claim 1, Petersen teaches a fastener structure configured to detachably assemble a first plate (10) on a second plate (16), the fastener structure comprising: 
a hollow cylinder (44) on the first plate; 
a rod body (50; 58; 60) inserted into the hollow sleeve (Fig 3) and adapted for moving between a first position (Fig 5; engaging position) and a second position (Fig 6; disengaging position) along an axis (axis defined by 50 moving inside 44 between Fig 5 to Fig 6); and 
a hook assembly (32; 34; 38) rotatably assembled on the first plate (see 32 movement between solid and dashed lines in Fig 3), and comprising: 
a hook component (32) adapted for being fastened to a positioning opening portion (42) of the second plate, wherein a first side of the rod body (60) is adapted to lean against the hook component; (Fig 3) and 
an elastic component (96) having a first end (upper end; Fig 3) and a second end (lower end; Fig 3) opposite to each other (Fig 3), wherein the first end leans against the first plate (in 94), and the second end is fixed on the hook component (on 98), wherein 
when the rod body is located at the first position, the hook component is fastened to the positioning opening portion of the second plate (solid line 32; Fig 3), and when the rod body moves from the first position to the second position, the rod body pushes against the hook component to rotate the hook component to be separated from the positioning opening portion of the second plate (dotted line 32; Fig 3), and the elastic component is elastically deformed (see compression of 96 between Fig 3 and Fig 7), an elastic restoring force of the elastic component drives the hook component to restore (col 7, lines 10-21).
Peterson does not teach a hollow sleeve assembled on the first plate. 
Miller teaches a hollow sleeve (134) assembled on the first plate (32; 134 is assembled and secured in 136 of 32; Figs 1;2). 
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Petersen’s cylinder by adding Miller’s sleeve to facilitate linear sliding movement.  Prior art included each element claimed, although not in a single reference, and the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and the results of the combination were predictable, a sleeve assembled on a plate facilitating linear movement.  
Regarding claim 2, Petersen in view of Miller teaches the fastener structure according to claim 1, wherein the hollow sleeve (Petersen, 44) comprises a first fastening portion (Petersen, 90), and the rod body (Petersen, 50; 58; 60) comprises a second fastening portion (Petersen, 88), the first fastening portion is fastened to the second fastening portion to restrict relative movement between the rod body and the hollow sleeve (Petersen, col 6, line 58 to col 7, line 3).
Regarding claim 3, Petersen in view of Miller teaches the fastener structure according to claim 2, wherein one of the first fastening portion (Petersen, 90) and the second fastening portion (Petersen, 88) is a fixture block (Petersen, 90 meets the Merriam-Webster definitions of fixture and block by being a compact usually solid piece of material serving a particular purpose of fixing 50 within 44), and the other of the first fastening portion and the second fastening portion is a slot (Petersen, 88 described as an elongated channel which is similar to a slot).
Regarding claim 4, Petersen in view of Miller teaches the fastener structure according to claim 2, wherein the rod body (Petersen, 50; 58; 60) has the first side (Petersen, 60) and a second side (Petersen, 58) opposite to each other (Petersen, Fig 4), and the second fastening portion (Petersen, 88) is closer to the first side relative to the second side (Petersen, Fig 4).
Regarding claim 5 in view of Miller, Petersen teaches the fastener structure according to claim 1, wherein the rod body (Petersen, 50; 58; 60) has the first side Petersen, (lower side where 60 is mounted; Fig 4) and a second side (Petersen, lower side where 58 is mounted; Fig 4) opposite to each other (Petersen, Fig 4) and comprises a fastening component (Petersen, 62), the fastening component is disposed on the second side (Petersen, Fig 4) and adapted to fasten in a side of the hollow sleeve (Petersen, Fig 6 depicts 62 fastening in the hollow sleeve).
Regarding claim 6, Petersen in view of Miller teaches the fastener structure according to claim 5, wherein the fastening component (Petersen, 62) is a fixture block (Petersen, 62 meets the Merriam-Webster definitions of fixture and block by being a compact usually solid piece of material serving the particular purpose of fixing 58 within 50).
Regarding claim 9, Petersen in view of Miller teaches the fastener structure according to claim 1, wherein the rod body (Petersen, 50; 58; 60) comprises a body (Petersen, 50) and a leaning portion (Petersen, external surfaces of 60; Fig 4), the leaning portion is connected to the body (Petersen, via 64) and protrudes from a side edge of the body (Petersen, Figs 4;5), and the leaning portion is adapted for leaning against the hook component (Petersen, 32; Fig 5).
Regarding claim 10, Petersen in view of Miller teaches the fastener structure according to claim 9, wherein the hook component (Petersen, 32) has a leaning surface (Petersen, upper edge 46; Fig 3), and the leaning portion has an inclined surface (Petersen, arc outer edge of 60), a part of the inclined surface is adapted for directly leaning against the leaning surface (Petersen, Figs 3, col 7, lines 52-63).
Regarding claim 11, Petersen in view of Miller teaches the fastener structure according to claim 1, wherein the hook component (Petersen, 32) comprises: a first hook portion (Petersen, 40) adapted for being fastened to the positioning opening portion (Petersen, 42) of the second plate (Petersen, 16); and a second hook portion (Petersen, 98) on which the second end of the elastic component is fixed (Petersen, col 7, lines 10-21).
Regarding claim 18, Petersen in view of Miller teaches the fastener structure according to claim 1, wherein the elastic component (Petersen, 96) comprises a spring (Petersen, Fig 3; col 7, lines 10-21) or a torsion spring.
Regarding claim 19, Petersen in view of Miller teaches the fastener structure according to claim 1, wherein a length of the rod body (Petersen, 50; 58; 60) is greater than a length of the hollow sleeve (Petersen, 44; Figs 3, 5, 6, and 7 depict the rod body having greater length than the hollow sleeve).
Regarding claim 20, Petersen in view of Miller teaches the fastener structure according to claim 1, wherein the first plate (Petersen, 10) comprises a bent portion (Petersen, 94), and the second plate (Petersen, 16) comprises a fixing plate (Petersen, portion of 16 mounting 42; Fig 3), the fixing plate comprises the positioning opening portion (Petersen, 42), the first end (Petersen, upper end; Fig 3) of the elastic component leans against the bent portion (Petersen, Fig 3), and when the rod body is located at the first position (Petersen, Fig 5; engaging position), the bent portion leans against the fixing plate (Petersen, via 96, 32, 42), and the hook component is fastened to the positioning opening portion (Petersen, solid line 32 position; Fig 3).
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings, US 0312859 in view of Miller et al., US 6048001 (hereinafter Miller).
Regarding claim 1, Petersen teaches a fastener structure configured to detachably assemble a first plate (unnumbered horizontal feature upon which A is mounted; Fig 1) on a second plate (unnumbered vertical feature upon which C is mounted; Fig 1), the fastener structure comprising: 
a hollow cylinder (A) on the first plate (Fig 1); 
a rod body (z) inserted into the hollow sleeve (Fig 1) and adapted for moving between a first position (unpressed; Fig 1) and a second position (depressed; page 1, lines 59-74) along an axis (axis defined by z mounted vertically in A; Fig 1); and 
a hook assembly (N; m) rotatably assembled on the first plate (N;m pivots in holes l; Figs 1,2), and comprising: 
a hook component (m) adapted for being fastened to a positioning opening portion (C) of the second plate, wherein a first side of the rod body (bottom half of z) is adapted to lean against the hook component; (Fig 1) and 
an elastic component (s) having a first end (lower end; Fig 1) and a second end (upper end; Fig 1) opposite to each other (Fig 1), wherein the first end leans against the first plate (via A), and the second end is fixed on the hook component (Fig 1), wherein 
when the rod body is located at the first position, the hook component is fastened to the positioning opening portion of the second plate (Fig 1), and when the rod body moves from the first position to the second position, the rod body pushes against the hook component to rotate the hook component to be separated from the positioning opening portion of the second plate (page 1, lines 48-52), and the elastic component is elastically deformed (page 1, line s48-52), an elastic restoring force of the elastic component drives the hook component to restore (page 1, lines 48-52).
Peterson does not teach a hollow sleeve assembled on the first plate. 
Miller teaches a hollow sleeve (134) assembled on the first plate (32; 134 is assembled and secured in 136 of 32; Figs 1;2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Jennings’s cylinder by adding Miller’s sleeve to facilitate linear sliding movement.  Prior art included each element claimed, although not in a single reference, and the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and the results of the combination were predictable, a sleeve assembled on a plate facilitating linear movement.  
Regarding claim 7, Jennings in view of Miller teaches the fastener structure according to claim 1, wherein the hollow sleeve (Jennings, A) has a plurality of locking holes (Jennings, c: Fig 1), a plurality of locking components (Jennings, unnumbered fastening screws; page 1, lines 23-28) are adapted to respectively pass through the locking holes to lock the hollow sleeve on the first plate (Jennings, page 1, lines 23-28).
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen, US 6811119, in view of Miller, US 6048001, as applied to claim 1 above, and further in view of Liang, US 20160319577.
Regarding claim 12, Petersen in view of Miller teaches the fastener structure according to claim 1, wherein the hook component (Petersen, 32) has an assembly hole (Petersen, unnumbered hole containing 34; Fig 3), and the hook assembly further comprises: 
a fixing cylinder (Petersen, unnumbered internal surface of assembly hole) assembled on the first plate (Petersen, Fig 3) and passing through the assembly hole of the hook component (Petersen, Fig 3), wherein the elastic component is fixed to the first plate; and 
a locking component (Petersen, 34) locked in the fixing cylinder and leaning against the hook component (Petersen, Fig 3).
Petersen does not teach a fixing sleeve.
Miller teaches a sleeve (134) in a bore (136) containing a lock component (132) such that Miller teaches a fixing sleeve and a locking component locked in the fixing sleeve. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Petersen’s fixing cylinder by adding Miller’s sleeve to facilitate rotational movement.  Prior art included each element claimed, although not in a single reference, and the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and the results of the combination were predictable, a sleeve containing a lock component facilitating rotational movement.  
Furthermore, Petersen in view of Miller does not teach wherein the elastic component is sleeved on the fixing sleeve.
Liang teaches a biasing member may comprise many different embodiments and may alternatively be a compression spring, a tension spring, a left spring, or a torsion spring, etc. such that Liang teaches wherein the elastic component is sleeved on the fixing sleeve.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to swap out the compression spring of Petersen mounted above 32 and use the torsion spring of Liang mounted around 32’s axis of rotation should it have been required for apparatus operation.  Doing so would have replaced one known in the art biasing member for another known in the art biasing member with a different mounting technique resulting in assembly flexibility to accommodate multiple biasing techniques.  
Regarding claim 16, Petersen in view of Miller and Liang teaches the fastener structure according to claim 12, wherein a length of the fixing sleeve (Miller, 134 containing Petersen, 34 and extending between outer edges of Petersen, 38; Fig 5) is greater than a length of the locking component (Petersen, 34; Fig 5)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen, US 6811119, in view of Miller, US 6048001, and Liang, US 20160319577, as applied to claim 12 above, and further in view of Horton et al., WO 2006096600 (hereinafter Horton).
Regarding claim 17, Petersen in view of Miller and Liang teaches the fastener structure according to claim 12.  
Petersen in view of Miller and Liang does not teach wherein the locking component comprises a screw or a bolt.
Horton teaches screws and pins (Petersen’s 34) are equivalent mounting means (page 8, lines 22-26) such that Horton teaches wherein the locking component comprises a screw.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Petersen’s rod with the screw of Horton.  Doing so would replace one known in the art fastening or locking component with another known in the art fastening or locking component resulting in assembly flexibility to accommodate multiple fastening techniques.  
Allowable Subject Matter
Claims 8, 13, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 8, it is not known in the art wherein the hollow sleeve has a guide hole, two opposite ends of a guide component are respectively adapted to pass through the guide hole and lock a fixing base of the second plate.
Regarding claim 13, it is not known in the art wherein the fixing sleeve comprises: a fixing portion fixed on the first plate; a disposing portion connected to the fixing portion, the elastic component being sleeved on the disposing portion, wherein the elastic component is located between the fixing portion and the hook component; and a sleeving portion connected to the disposing portion and passing through the assembly hole of the hook component, wherein the disposing portion is located between the fixing portion and the sleeving portion, and the locking component is locked in the sleeving portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for fastening structures.
Petersen et al., US 6951318 B1, teaches a multi-position aircraft servicing pit lid latch with hollow sleeve, rod body, hook assembly and elastic component.  
Stuart et al., US 1805789 A, teaches a push catch for door with hollow sleeve, rod body, hook assembly and elastic component.
Stewart, US 1703556 A, teaches a latch with hollow sleeve, rod body, hook assembly and elastic component.
Stuart et al., US 1662255 A, teaches a push catch for door with hollow sleeve, rod body, hook assembly and elastic component.
Petersen et al., US 7261332 B1, teaches a multi-position aircraft servicing pit lid latch with hollow sleeve, rod body, hook assembly and elastic component.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675